Citation Nr: 1116977	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  10-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for disequilibrium/vertigo, to include as secondary to bilateral hearing loss disability.

2.  Entitlement to a compensable disability rating for right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1945 to July 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

This case was previously before the Board in April 2010, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 

The issue of entitlement to service connection for disequilibrium/vertigo is addressed in the REMAND following the order section of this decision.  


FINDING OF FACT

The Veteran's hearing impairment is no worse than Level III in the service-connected right ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for right ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in May 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2009 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

If hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment in the other ear as a result of nonservice-connected disability meets the provisions of § 3.385, hearing impairment in the nonservice-connected ear will be considered in rating the service-connected disability.  38 C.F.R. § 3.383 (2010).

Otherwise, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85 (f).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran was afforded a VA audiological evaluation in June 2009.  At that time, the Veteran reported current symptoms of difficulty hearing his alarm clock in addition to tinnitus.  The Veteran was afforded audiometric testing at his June 2009 VA audiology evaluation.  The results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   |Average
Right                | 15      | 60      | 70      | 100    | 61.25

Speech recognition ability was measured at 84 percent in the right ear.  Applying the above values to Table VI, results in a numeric designation of Level III in the right ear.  See 38 C.F.R. § 4.85, Table VI.  The left ear, which is not service-connected, is considered to be a Level I for rating purposes.  38 C.F.R. § 4.85 (e).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

The Veteran was afforded another VA audiological evaluation in May 2010.  At that time, the Veteran reported that his hearing loss caused a failure to understand words in conversation and on the television.  He reported that he could not hear his alarm when he was lying on his "good ear."  The Veteran reported that he did have a hearing aid, but that he only wore it when he went to church.  Additionally, the Veteran reported occasional otalgia in the right ear.  The Veteran was afforded audiometric testing at his May 2010 VA audiology evaluation.  The results were as follows:

Hertz (Hz)             |1000   |2000   |3000   |4000   |Average
Right                     | 25      | 55      | 70      | 90      | 60

Speech recognition ability was measured at 88 percent in the right ear.  Applying the above values to Table VI, results in a numeric designation of Level III in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Again, the left ear, which is not service-connected, is considered to be a Level I for rating purposes.  38 C.F.R. § 4.85 (e).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

At the May 2010 audiological evaluation, the examiner noted that given the degree of hearing loss, it was expected that the Veteran may have only minimal functional difficulty hearing in challenging listening environments (excessive background noise).  The examiner reported that it would be expected that the Veteran should perform well in quiet environments with little to no difficulty.  

The Board notes that the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As reflected above, the May 2010 examination report is in compliance with this decision.

There are no audiometric testing results on file subsequent to the May 2010 evaluation.

In sum, the Veteran's hearing is not shown to have been worse than Level III in the right ear and the nonservice-connected left ear is assigned a Level I for rating purposes.  The criteria for a compensable disability rating are therefore not met. 

The Board has considered whether there is any other schedular basis for granting this claim, but has found none.  In particular, the Board notes that the provisions for evaluating exceptional patterns of hearing impairment are not for consideration because the above testing did not disclose pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) of 55 decibels or more or a pure tone threshold of 70 decibels or more at 2,000 hertz.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  Additionally, the May 2010 VA examiner noted that the functional impairment resulting from the Veteran's right ear hearing loss disability would be minimal, even in a challenging listening environment.  In sum, there is no indication that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a compensable disability rating for right ear hearing loss is denied.



REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for disequilibrium/vertigo is decided.  

In the April 2010 remand, the Board directed that the Veteran be afforded a VA examination by an Ear, Nose, and Throat (ENT) physician to determine the nature and etiology of his disequilibrium/vertigo.  In May 2010, the Veteran was afforded a VA examination.  However, there is no indication from the record that the physician who performed the examination was an ENT specialist.  It was noted in the examination report that the examining physician consulted with two ENT physicians; however, the remand specifically directed that the Veteran was to be examined by an ENT physician.  

Additionally, the April 2010 remand directed the examiner to provide an opinion regarding the nature and etiology of the Veteran's disequilibrium/vertigo and to provide a supporting rationale.  A review of the May 2010 VA examination report shows that the examiner merely restated a prior VA opinion of record.  The examiner failed to provide a new opinion with an adequate rationale. 

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the April 2010 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a new VA examination by an ENT specialist to determine the nature and etiology of his disequilibrium/vertigo.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment notes.

2. Then, the Veteran should be afforded a VA examination by an ENT physician to determine the nature and etiology of the Veteran's disequilibrium/vertigo.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any disequilibrium/vertigo present during the period of this claim as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service or was caused or chronically worsened by the Veteran's service-connected right ear hearing loss disability and/or tinnitus.

The supporting rationale for all opinions expressed must be provided.  

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for disequilibrium/vertigo based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


